Ao 91 (Rev 8/&3&§,,.§;;11€9,,-,§;,1,1;00927 Document 1 Filed on 04/25/19 in TXSD Page 1 of 1

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
Mc.ALLEN DIVISION

 

UNITED sTATEs or AMERICA
V-` . CRIMINAL COMPLAINT

Manue| ZEPEDA-Torres
Case Number: M-19-0927-M
` AKA:
lAE YOB: 1984

Mexico
U\Iame and Address of Det`endant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about March 29. 2019 in Hidalgo County, in

the Southern District of Texas defendants(s) did,
(Track Statutory Language of Ojense) '

0

being then and there an alien\iwho previously has been deported from th`e United States to Mexico in pursuance of
law, and thereafter was found near Edinburg, Texas within the Southern District of Texas, the Attorney General of
the United States and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication
by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Fe|ony)

I further state that I am a(n) ` Deportation Officer and that this complaint is based on the
following facts: x

On March 29, 2019, Manuel ZEPEDA-Torres a citizen of Mexico was encountered by Immigration Officers at the Hidalgo
County Jail in Edinburg, Texas. An Immigration Detainer was placed upon the defendant and was subsequently remanded
into the custody of Immigration and Customs Enforcement on Apri12, 2019. Record checks revealed the defendant was
formally removed from the United States to Mexico for the fourth (4th) time on April 12, 2017 via the Laredo, Texas Port of
Entry. The defendant was instructed not to return without permission from the Attorney General or the Secretary of
Homeland Security of the United States. The defendant claims to have illegally re-entered the United States on or about the
year of 2018 by wading the Rio Grande River at or near an unknown place. On February 12, 2014, the defendant was
convicted of 8 USC 1325 alien who has entered the United States illegally and sentenced to one hundred and fifty (150) days
to the custody of the United States Bureau of Prisons.

Continued on the attached sheet and made a part of this complaint

 

Complaint approved by AUSA \` `

 

 

 

 

A ' ~ Signature Complainant
\°P’\Ovrd bn S.DlPl slim L))zs))q Q y~,Zt, am
A|fonso Le ing Deportation Officer`¢
Swom to before me and subscribed in my presence, , Printed Name and Title of Complainant
April 25, 2019 ~5! 3¢ a .,¢. at . McAuen, Texas
Date »City and State

 

Juan F. A|anis U.S. Magistrate Judge
‘Name and Title of Judicial Officer tj{gnature of Judicia| Officer

 

